Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taub (US-10516532-B2), hereinafter Taub, in view of  David (US-11159361-B2), hereinafter David.  
	
Regarding claim 1, Taub teaches a method:
a data session encrypted with a Perfect Forward Secrecy (PFS) encryption technique using ephemeral encryption keys. (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).
sending from the terminal to the gateway a message with an authorization to authorize the data center gateway to persistently store one or more security keys associated with the data session  (“In some embodiments, the communication packets 342 can be stored in a database 304 with a corresponding session ID and session key. In other embodiments, only the corresponding session ID and/or session key are stored in the database 304. The number of rules 340 can define the relevant TCP connections 344 from the network 346 that includes all communication session IDs and session keys stored in the database 348.” (Taub col 6 rows 19-26) (“The authorization module 570 can utilize the access policy module 572 to determine which of the number of network tools are authorized to access the SSL key repository 568. The access policy module 572 can be utilized to determine a number of access policies that correspond to the stored communication packets and corresponding session IDs and/or session keys. The access policy module 572 can be based on legal distribution of the stored PCAPs and corresponding session IDs and/or session keys. For example, the PCAPs can include medical information and there may be legal consequences for distributing the PCAPs to unauthorized network tools and/or unauthorized users.”(Taub col 9 rows 54-65)
the data session extending at least between the terminal and a data center gateway; “The number of engines (e.g., monitor engine 106, identification engine 108, rules engine 110, repository engine 112) can include a combination of hardware and programming, but at least hardware, that is configured to perform functions described herein (e.g., monitor encrypted communication between a first computing device and a second computing device, determine a session key and a session ID that corresponds to the encrypted communication” (Taub col 2 row 43-50).

Taub  teaches storing session keys to help with troubleshooting (see column 8, line 59 to column 9, line 2), but does not appear to teach detecting a fault and responsive to detecting the fault storing a data session (see column 10, lines 50-54 and column 11, lines 7-14). However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data, and further teaches:

and responsive to detecting the fault, (“and receiving, by the first endpoint, a communication from the second endpoint, proposing a response to the error condition.” (David col 1 rows 49-51) By proposing a response to the other endpoint, the first endpoint is sending a message to authorize a proper response to the error or fault.  
detecting by the terminal a fault with (“For example, in one embodiment a method includes detecting, by a first endpoint comprising at least one processor, an error condition associated with the communication session, sending, by the first endpoint, a notification of the error condition to a second endpoint that is using a transport layer session;” (David col 1 rows 44-49) “For example, in one embodiment when a session is first established a session key is negotiated using a Diffie-Hellman key exchange protocol. Thus, some or all of the messaging between the peers may then be encrypted prior to transmission using the session key.” (David col 7 rows 20-22 35-37))
Furthermore, it would have been obvious to one skilled in the art, before
the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

	Regarding claim 2, the combination of Taub and David teach all of the following features with respect to claim 1. Taub fails to teach The method of claim 1, wherein the message further comprises an indication of the fault. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches: 
The method of claim 1, wherein the message further comprises an indication of the fault. (“In contrast to the foregoing, embodiments of the present disclosure provide for explicit notification and sharing of information regarding detected attacks/failure conditions between endpoints in a communication session (e.g., in a TCPv2 session or a TCP session).” (David col 3, rows 32-36))

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 3, the combination of Taub and David teach all of the following features with respect to claim 1. Taub fails to teach The method of claim 1, wherein the step of detecting the fault comprises receiving from the data center gateway information about the fault. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches:
The method of claim 1, wherein the step of detecting the fault comprises receiving from the data center gateway information about the fault. (“In contrast to the foregoing, embodiments of the present disclosure provide for explicit notification and sharing of information regarding detected attacks/failure conditions between endpoints in a communication session (e.g., in a TCPv2 session or a TCP session).” (David col 3, rows 32-36))))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 4, Taub and David teach all of the features with respect to claim 1. Taub further teaches
The method of claim 1, wherein the data session is [[an]] a Hyper Text Transfer Protocol (HTTP) data session encrypted with a Transport Layer Security (TLS) protocol. (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).

Regarding claim 5, Taub teaches a method:
the data session extending at least between the terminal and the data center gateway “The number of engines (e.g., monitor engine 106, identification engine 108, rules engine 110, repository engine 112) can include a combination of hardware and programming, but at least hardware, that is configured to perform functions described herein (e.g., monitor encrypted communication between a first computing device and a second computing device, determine a session key and a session ID that corresponds to the encrypted communication” (Taub col 2 row 43-50).
a data session encrypted with a Perfect Forward Secrecy (PFS) encryption technique using ephemeral encryption keys (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).
 
receiving a message with an authorization to authorize the data center gateway to persistently store one or more security keys associated with the data session, And instructing the storing of the security key associated with the data session. (“In some embodiments, the communication packets 342 can be stored in a database 304 with a corresponding session ID and session key. In other embodiments, only the corresponding session ID and/or session key are stored in the database 304. The number of rules 340 can define the relevant TCP connections 344 from the network 346 that includes all communication session IDs and session keys stored in the database 348.” (Taub col 6 rows 19-26) (“The authorization module 570 can utilize the access policy module 572 to determine which of the number of network tools are authorized to access the SSL key repository 568. The access policy module 572 can be utilized to determine a number of access policies that correspond to the stored communication packets and corresponding session IDs and/or session keys. The access policy module 572 can be based on legal distribution of the stored PCAPs and corresponding session IDs and/or session keys. For example, the PCAPs can include medical information and there may be legal consequences for distributing the PCAPs to unauthorized network tools and/or unauthorized users.”(Taub col 9 rows 54-65)

Taub teaches storing session keys to help with troubleshooting (see column 8, line 59 to column 9, line 2), but does not appear to teach detecting a fault and responsive to detecting the fault storing a data session (see column 10, lines 50-54 and column 11, lines 7-14). However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data, and further teaches:

A method in a gateway for authorizing storage of ephemeral security keys normally only used for a duration of a data session, for periods of time longer than the data session in view of troubleshooting the data session, the method comprising the steps of: responsive to detecting a fault with (“For example, in one embodiment a method includes detecting, by a first endpoint comprising at least one processor, an error condition associated with the communication session, sending, by the first endpoint, a notification of the error condition to a second endpoint that is using a transport layer session;” (David col 1 rows 44-49)  “For example, in one embodiment when a session is first established a session key is negotiated using a Diffie-Hellman key exchange protocol. Thus, some or all of the messaging between the peers may then be encrypted prior to transmission using the session key.” (David col 7 rows 20-22 35-37))

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 6, the combination of Taub and David teach all of the following features with respect to claim 1. Taub fails to teach The method of claim 5, wherein the message further comprises an indication of the fault. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches: 
The method of claim 5, wherein the message further comprises an indication of the fault. (“In contrast to the foregoing, embodiments of the present disclosure provide for explicit notification and sharing of information regarding detected attacks/failure conditions between endpoints in a communication session (e.g., in a TCPv2 session or a TCP session).” (David col 3, rows 32-36)))).

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

	Regarding claim 7, the combination of Taub and David teach all of the following features with respect to claim 1. Taub fails to teach The method of claim 5, wherein detecting the fault is performed by the terminal. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches:
The method of claim 5, wherein detecting the fault is performed by the terminal. (“Further, in one embodiment, notification is also provided to a security policy manager, which may reside on the first endpoint device, or may reside on another device, such as a network firewall router” (David col 10 rows 33-36)).

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 8, the combination of Taub and David teach all of the following features with respect to claim 5. Taub fails to teach The method of claim 5, wherein detecting the fault is performed by the data center gateway. David further teaches: 
The method of claim 5, wherein detecting the fault is performed by the data center gateway. (“Further, in one embodiment, notification is also provided to a security policy manager, which may reside on the first endpoint device, or may reside on another device, such as a network firewall router” (David col 10 rows 33-36)).

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 9, Taub and David teach all of the features with respect to claim 5. Taub further teaches:
The method of claim 5, wherein the data session is [[an]] a Hyper Text Transfer Protocol (HTTP) data session encrypted with a Transport Layer Security (TLS) protocol. (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).

Regarding claim 10, Taub teaches a method:
A terminal comprising circuitry adapted configured to authorize storage of ephemeral security keys normally only used for a duration of a data session, for periods of time longer than the data session in view of troubleshooting the data session, (“In some embodiments, the communication packets 342 can be stored in a database 304 with a corresponding session ID and session key. In other embodiments, only the corresponding session ID and/or session key are stored in the database 304. The number of rules 340 can define the relevant TCP connections 344 from the network 346 that includes all communication session IDs and session keys stored in the database 348.” (Taub col 6 rows 19-26) 
storing session keys to help with troubleshooting (see column 8, line 59 to column 9, line 2)
send to the gateway a message with an authorization to authorize the data center gateway to persistently store one or more security keys associated with the data session. (“In some embodiments, the communication packets 342 can be stored in a database 304 with a corresponding session ID and session key. In other embodiments, only the corresponding session ID and/or session key are stored in the database 304. The number of rules 340 can define the relevant TCP connections 344 from the network 346 that includes all communication session IDs and session keys stored in the database 348.” (Taub col 6 rows 19-26) (“The authorization module 570 can utilize the access policy module 572 to determine which of the number of network tools are authorized to access the SSL key repository 568. The access policy module 572 can be utilized to determine a number of access policies that correspond to the stored communication packets and corresponding session IDs and/or session keys. The access policy module 572 can be based on legal distribution of the stored PCAPs and corresponding session IDs and/or session keys. For example, the PCAPs can include medical information and there may be legal consequences for distributing the PCAPs to unauthorized network tools and/or unauthorized users.”(Taub col 9 rows 54-65)
the data session extending at least between the terminal and a data center gateway, “The number of engines (e.g., monitor engine 106, identification engine 108, rules engine 110, repository engine 112) can include a combination of hardware and programming, but at least hardware, that is configured to perform functions described herein (e.g., monitor encrypted communication between a first computing device and a second computing device, determine a session key and a session ID that corresponds to the encrypted communication” (Taub col 2 row 43-50). (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).
a data session encrypted with a Perfect Forward Secrecy (PFS) encryption technique using ephemeral encryption keys, (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).

Taub does not appear to teach detecting a fault and responsive to detecting the fault storing a data session (see column 10, lines 50-54 and column 11, lines 7-14). However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data, and further teaches:

and configured to detect a fault with (“For example, in one embodiment a method includes detecting, by a first endpoint comprising at least one processor, an error condition associated with the communication session, sending, by the first endpoint, a notification of the error condition to a second endpoint that is using a transport layer session;” (David col 1 rows 44-49)  “For example, in one embodiment when a session is first established a session key is negotiated using a Diffie-Hellman key exchange protocol. Thus, some or all of the messaging between the peers may then be encrypted prior to transmission using the session key.” (David col 7 rows 20-22 35-37))
and further adapted configured to, responsive to detecting the fault, (“and receiving, by the first endpoint, a communication from the second endpoint, proposing a response to the error condition.” (David col 1 rows 49-51)) Again the first endpoint will send the second endpoint a message to propose how to react to the message. This can be seen as authorizing the gateway to perform an action. 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 12, the combination of Taub and David teach all of the following features with respect to claim 10. Taub fails to teach The terminal of claim 10, wherein the detecting the fault comprises receiving from the data center gateway information about the fault. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches:
The terminal of claim 10, wherein the detecting the fault comprises receiving from the data center gateway information about the fault. (“In contrast to the foregoing, embodiments of the present disclosure provide for explicit notification and sharing of information regarding detected attacks/failure conditions between endpoints in a communication session (e.g., in a TCPv2 session or a TCP session).” (David col 3, rows 32-36))))

Regarding claim 13, Taub and David teach all of the features with respect to claim 10. Taub further teaches:
The terminal of claim 10, wherein the data session is [[an]] a Hyper Text Transfer Protocol (HTTP) data session encrypted with a Transport Layer Security (TLS) protocol. (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13)

Regarding claim 14, Taub teaches a method:
A data center gateway comprising circuitry adapted configured to authorize storage of ephemeral security keys normally only used for a duration of a data session, for periods of time longer than said data session (“In some embodiments, the communication packets 342 can be stored in a database 304 with a corresponding session ID and session key. In other embodiments, only the corresponding session ID and/or session key are stored in the database 304. The number of rules 340 can define the relevant TCP connections 344 from the network 346 that includes all communication session IDs and session keys stored in the database 348.” (Taub col 6 rows 19-26)
receive a message with an authorization to authorize the data center gateway to persistently store one or more security keys associated with the data session. (“In some embodiments, the communication packets 342 can be stored in a database 304 with a corresponding session ID and session key. In other embodiments, only the corresponding session ID and/or session key are stored in the database 304. The number of rules 340 can define the relevant TCP connections 344 from the network 346 that includes all communication session IDs and session keys stored in the database 348.” (Taub col 6 rows 19-26) (“The authorization module 570 can utilize the access policy module 572 to determine which of the number of network tools are authorized to access the SSL key repository 568. The access policy module 572 can be utilized to determine a number of access policies that correspond to the stored communication packets and corresponding session IDs and/or session keys. The access policy module 572 can be based on legal distribution of the stored PCAPs and corresponding session IDs and/or session keys. For example, the PCAPs can include medical information and there may be legal consequences for distributing the PCAPs to unauthorized network tools and/or unauthorized users.”(Taub col 9 rows 54-65)
the data session extending at least between the terminal and the data center gateway,  “The number of engines (e.g., monitor engine 106, identification engine 108, rules engine 110, repository engine 112) can include a combination of hardware and programming, but at least hardware, that is configured to perform functions described herein (e.g., monitor encrypted communication between a first computing device and a second computing device, determine a session key and a session ID that corresponds to the encrypted communication” (Taub col 2 row 43-50).
(“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).
a data session encrypted with a Perfect Forward Secrecy (PFS) encryption technique using ephemeral encryption keys,  (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13).

However, Taub teaches storing session keys to help with troubleshooting (see column 8, line 59 to column 9, line 2), but does not appear to teach detecting a fault and responsive to detecting the fault storing a data session (see column 10, lines 50-54 and column 11, lines 7-14). However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data, and further teaches:

and configured to, responsive to detecting a fault (“For example, in one embodiment a method includes detecting, by a first endpoint comprising at least one processor, an error condition associated with the communication session, sending, by the first endpoint, a notification of the error condition to a second endpoint that is using a transport layer session;” (David col 1 rows 44-49)  “For example, in one embodiment when a session is first established a session key is negotiated using a Diffie-Hellman key exchange protocol. Thus, some or all of the messaging between the peers may then be encrypted prior to transmission using the session key.” (David col 7 rows 20-22 35-37))
and further adapted configured to, responsive to detecting the fault, (“and receiving, by the first endpoint, a communication from the second endpoint, proposing a response to the error condition.” (David col 1 rows 49-51)) Again the first endpoint will send the second endpoint a message to propose how to react to the message. This can be seen as authorizing the gateway to perform an action. 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

	Regarding claim 15, the combination of Taub and David teach all of the following features with respect to claim 13. Taub fails to teach The data center gateway of claim 14, wherein the message further comprises an indication of the fault. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches:
The data center gateway of claim 14, wherein the message further comprises an indication of the fault. (“Further, in one embodiment, notification is also provided to a security policy manager, which may reside on the first endpoint device, or may reside on another device, such as a network firewall router” (David col 10 rows 33-36))

Regarding claim 16, the combination of Taub and David teach all of the following features with respect to claim 14. Taub fails to teach The data center gateway of claim 14, wherein detecting the fault is performed by the data center gateway. However, in an analogous art, David teaches a method of generating a set of shared ephemeral key data and David further teaches:
The data center gateway of claim 14, wherein detecting the fault is performed by the data center gateway. (“Further, in one embodiment, notification is also provided to a security policy manager, which may reside on the first endpoint device, or may reside on another device, such as a network firewall router” (David col 10 rows 33-36))

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for session key repository with the methods for a communication system of David. One would have been motivated to do so as “where multiple endpoints of a session determine a collective security action, it prevents data leakage and provides the opportunity for all of the endpoints to apply local security policies following the detection of a failure condition/attack” (See at least David col 3, rows 58-65).

Regarding claim 17, Taub and David teach all of the features with respect to claim 13. Taub further teaches:
The data center gateway of claim 14, wherein the data session is [[an]] a Hyper Text Transfer Protocol (HTTP) data session encrypted with a Transport Layer Security (TLS) protocol. (“The application can utilize encryption (e.g., secure socket layer (SSL) encryption, transport layer security (TLS) encryption, Diffie-Hellman (DH), etc.) to secure communication with the number of other applications and/or computing devices.”(Taub col 1 rows 44-48) “In another example, the number rules can be based on: HTTP content,”(Taub col 6 row 13)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/
Examiner, Art Unit 2499                                                                                                                                                                                                        
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499